Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 31, 2020

                                      No. 04-19-00563-CV

                                       Miriam LEDEZMA,
                                            Appellant

                                                 v.

                             LAREDO HOUSING AUTHORITY,
                                      Appellee

                      From the County Court at Law, Webb County, Texas
                             Trial Court No. 2018CVD000029L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER

        Appellee’s second motion for an extension of time to file its brief is granted. We order
appellee’s brief due May 4, 2020. Counsel is advised that no further extensions of time will be
granted absent a timely motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court